Citation Nr: 1018788	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-32 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the Veteran's notice of disagreement with the 
September 2003 RO rating decision was timely submitted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 
2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that the Veteran did not submit a timely 
notice of disagreement (NOD) with a September 2003 RO rating 
decision.   

The Veteran initially requested to appear for an in-person 
hearing before a Veterans Law Judge sitting at the RO; 
however, in an October 2005 statement, the Veteran waived his 
right to an in-person hearing in lieu of a video conference 
hearing at the RO before a Veterans Law Judge sitting at the 
Board.  That hearing was subsequently scheduled for April 
2010; however the Veteran failed to report for the scheduled 
hearing.  

In the Veteran's VA Form 9, received in September 2005, he 
specifically described the severity of his service-connected 
disabilities, essentially asserting that they are more severe 
than are represented by the noncompensable ratings currently 
assigned.  Thus, the issues of entitlement to increased 
ratings for the service-connected bilateral carpal tunnel 
syndrome, and entitlement to increased ratings for the 
service-connected degenerative disc disease of the lumbar and 
cervical spine segments have been raised by the record, but 
have not yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  On September 22, 2003 the RO sent the Veteran a letter 
notifying him that his claims of entitlement to service 
connection for bilateral carpal tunnel syndrome and 
degenerative disc disease of the lumbar and cervical spine 
segments were granted, but that noncompensable ratings were 
assigned for these disabilities; the September 22, 2003 
letter also notified the Veteran that his claims of service 
connection for a right hip injury, right knee injury and 
bilateral shoulder pain were denied; a copy of the September 
10, 2003 rating decision and a notice of appellate rights was 
attached to the notice letter.

2.  The Veteran's NOD with the September 2003 rating decision 
as to the above noted issues was dated September 29, 2004 and 
was dated stamped as being received at the RO on October 4, 
2004.

3.  The Veteran's NOD as to the issues of service connection 
for a right knee injury, a right hip injury and bilateral 
shoulder pain, as well as the issues of entitlement to 
initial compensable ratings for the service-connected 
bilateral carpel tunnel syndrome and degenerative disc 
disease of the lumbosacral and cervical spine segments was 
not submitted within a year of the Veteran's receipt of 
notice of the issuance of the September 10, 2003 rating 
decision.


CONCLUSION OF LAW

A timely NOD was not filed regarding that portion of the RO's 
September 10, 2003 rating decision that denied service 
connection for a right hip injury, a right knee injury, and 
bilateral shoulder pain; and, which also granted service 
connection, but assigned noncompensable disability ratings 
for bilateral carpel tunnel syndrome and degenerative disc 
disease of the lumbosacral and cervical spine segments; thus 
the September 10, 2003 decision is final and the Board is 
therefore jurisdictionally barred from addressing these 
issues.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 19.30, 19.33, 19.34, 20.200, 20.201, 20.302, 20.305, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  A notice of disagreement must be filed with 
the agency of original jurisdiction within one year from the 
date on which the agency mails notification of the 
determination to the Veteran.  Otherwise, that determination 
will become final.  38 C.F.R. § 20.302(a).  A substantive 
appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.

The RO issued a rating decision on September 10, 2003, which 
granted service connection for bilateral carpal tunnel 
syndrome and degenerative disc disease of the lumbar and 
cervical spine segments, but assigned noncompensable ratings 
for these disabilities; and also denied claims of service 
connection for a right hip injury, right knee injury and 
bilateral shoulder pain.  Notice of that decision along with 
appellate rights was mailed to the Veteran at his last known 
address on September 22, 2003.  

Also dated September 22, 2003 was a letter to the Veteran 
indicating that he may be eligible for up to $10,000 in 
Government Life Insurance with an enclosed application form.

Then, on October 6, 2003, VA sent notification from VA's 
Director of the Health Eligibility Center confirming his 
enrollment in VA's health care system.  The letter was sent 
to notify the Veteran of his "priority group."

The record further reflects that VA sent a letter dated 
October 15, 2003 from VA's Division of Veterans' Benefits and 
Assistance in St. Petersburg informing him that VA made a 
decision on his claim, and also noting that he should have 
already received a letter from VA to that effect.  This 
letter also informed the Veteran that if he wished to discuss 
the rating decision or file for additional benefits that he 
should contact his local County Veterans Service Office.

The Veteran maintains that he never received the September 
22, 2003 letter notifying him of the September 10, 2003 
rating action.  The Veteran further asserts that he did 
receive the other three letters listed above, dated September 
22, 2003, October 6, 2003, and October 15, 2003, 
respectively, and submitted copies of these letters along 
with his November 2004 NOD to support his claim.  The Veteran 
argues that because he did not receive the initial September 
22, 2003 notice letter, but did receive the other three 
letters listed above, he believed that the October 6, 2003 
letter was the initial notice letter following the issuance 
of the September 10, 2003 rating decision.  As such, the 
Veteran maintains that he had until at least the first week 
in October 2004 to submit his NOD with the September 10, 2003 
rating action.  The Veteran further maintains that his NOD 
was timely because it was received on October 4, 2004.

As explained in detail below, the Veteran's uncorroborated 
statement that he did not receive the September 22, 2003 
notice of the September 10, 2003 rating decision does not 
necessarily indicate that his claim regarding timeliness 
should be granted.  

There is a presumption of regularity that attends the 
administrative functions of the Government.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 
F.3d 347 (Fed. Cir. 1995) (the law presumes the regularity of 
the administrative process "in the absence of clear evidence 
to the contrary"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption."  Thus, in the absence of clear evidence to the 
contrary, there is a presumption that the September 22, 2003 
letter with attachments was properly mailed to the Veteran.  
See also Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); McCullough v. Principi, 15 Vet. App. 272 (2001) 
(appellant's assertion that she did not recall receiving 
notice from originating agency that she had 180 days to 
request waiver of recovery of overpayment of death pension 
was not "clear evidence to the contrary" to rebut presumption 
that notice was properly mailed to her); YT v. Brown, 9 Vet. 
App. 195, 199 (1996) (appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption").

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that the notice of the September 10, 
2003 rating decision was sent to the Veteran at his last 
known address of record on September 22, 2003.  Similarly, 
the appellant has not alleged or shown some postal error that 
resulted in non-receipt or delayed receipt of the notice, and 
the claims file does not reflect that the letter was returned 
as undeliverable.

Moreover, even assuming, arguendo, that the Veteran was 
unaware of the September 2003 rating action until early 
October, that still provided him with nearly 11 months to 
submit an NOD with the September 2003 decision and the 
Veteran has not provided any evidence to show that he was 
incapable of do so during that time period.  

Finally, the recent case of Percy v. Shinseki, 23 Vet. App. 
37 (2009), has also been considered, which distinguished the 
issues of a timely notice of disagreement versus a timely 
substantive appeal.  In that case, the United States Court of 
Appeals for Veterans Claims (Court) confirmed that the 
absence of a timely NOD is jurisdictional bar to 
consideration of a Veteran's claim; however, the Court also 
confirmed that an untimely Substantive Appeal is NOT 
necessarily a jurisdictional bar to consideration of a 
Veteran's claim, and that the RO and the Board MAY accept a 
substantive appeal even if it is not timely.  In the Percy 
case, the Court specifically found that, because the RO had 
never addressed the issue of timeliness in the SOC, and 
because the Veteran was not informed that there was a 
timeliness issue until his claim was before the Board, that 
the RO had essentially waived any objections it might have 
offered to the timeliness, and had implicitly accepted the 
Veteran's appeal.  Because this case deals only with the 
timeliness of an NOD, the issue in Percy need not be further 
addressed.

As noted above, the lack of the filing of a timely notice of 
disagreement is a jurisdictional bar to adjudicating the 
Veteran's claims of entitlement to service connection for a 
right hip injury, a right knee injury, and bilateral shoulder 
pain, as well as the propriety of the initial noncompensable 
disability ratings for the service-connected carpal tunnel 
syndrome and degenerative disc disease of the lumbar and 
cervical spine segments.  

In sum, the Board concludes that the Veteran's notice of 
disagreement with respect to the September 2003 rating 
decision was not timely filed.  As the preponderance of the 
evidence is against finding that the notice of disagreement 
was timely filed, the benefit-of-the-doubt doctrine does not 
apply, and the appeal must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

A timely notice of disagreement was not received following 
the issuance of a September 2003 rating decision, and the 
appeal is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


